Citation Nr: 9915842	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1945 to April 1947.  

By a March 1983 decision of the Board of Veterans Appeals 
(Board), a claim for service connection for residuals of a 
back injury to include scoliosis and osteoarthritis of the 
lumbar spine was denied on the basis that no relationship had 
been shown to exist between an in-service back injury and 
current back conditions. This appeal arises from an August 
1996 RO rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, that denied 
the veteran's application to reopen a claim for service 
connection for a back condition.  The veteran has appealed to 
the Board for favorable resolution of the claim.

Since the March 1983 adverse decision, the veteran who is 
himself a medical doctor has submitted additional medical 
evidence including a medical opinion, albeit his own, that he 
was positive that an active duty back injury caused his 
current lumbar spine condition.  The Board finds that the 
newly submitted evidence satisfies the definition of "new and 
material" evidence.  The claim for service connection is 
therefore reopened and the Board will review it on a de novo 
basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) 
(1998); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Although the RO has handled the current appeal from the 
perspective of whether there is new and material evidence to 
reopen the claim, the Board finds there is no prejudice to 
the veteran in appellate review on a de novo basis.  This is 
particularly so, as the file shows that the veteran has 
extensively argued the merits of his claim, is aware of all 
pertinent evidence and controlling legal authority on the 
issue of service connection and the final disposition is 
favorable to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  



FINDINGS OF FACT

1.  All development necessary for an equitable disposition of 
the claim has been obtained.

2.  Continuity of symptomatology of back symptoms has been 
demonstrated.   

3.  Competent medical evidence of a nexus between in-service 
back symptoms and a current back disorder has been submitted.


CONCLUSION OF LAW

A back condition was incurred in active service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303. 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1980, the veteran submitted an application for VA 
benefits reporting problems with his back during active 
service in July and August 1945.  He explained that during 
gas mask training in August 1945, he fell into a ravine while 
wearing a heavy backpack.  He reported that he did not go on 
sick call at the time because he felt that his back injury 
was merely a muscle injury and that the back pain cleared up 
in two or three months.  He also reported that he enjoyed 
excellent health, with no back trouble until January 1980 
when he developed occipital headaches and lumbar backache 
with radiating pain.  He further reported that he experienced 
three falls during January and February 1980 while walking 
dogs.  He reported that in March 1980, a consultation with 
Dr. James Morrissey, an orthopedic surgeon, yielded a 
diagnosis of "an old injury which is inoperable."

According to a September 1980 VA examination report, the 
veteran reported an in-service back injury and an additional 
fall in 1980 after which he had neck and back pain.  X-rays 
showed scoliosis, joint narrowing, and prominent bony 
bridging at L3 and L4.  The diagnosis was scoliosis and 
osteoarthritis of the lumbar spine, moderate.

In January 1981, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were not 
available, possibly related to the fire at that location in 
1973.

In August 1981, the RO received several lay witness and 
private medical statements.  Dr. William Brady reported that 
he and the veteran served together as physicians at the Army 
Medical Field Service School in Pennsylvania during July and 
August 1945.  Dr. Brady recalled that the veteran fell during 
gas mask training.  Dr. Brady reported that fellow physicians 
treated the veteran at the time.  Dr. Brady also recalled 
that later while he and the veteran served together in Texas, 
the veteran could not carry on extensive physical activity 
such as swimming due to his back.  Mr. [redacted] reported 
that he had known the veteran since 1947 and was aware that 
the veteran had back trouble over the years.  Mr.  
[redacted] had reportedly known the veteran since 1952 and was 
aware of the veteran's back trouble ever since that time.  
The veteran's brother recalled that after he returned from 
the Korean War, he noticed that the veteran was wearing a 
metal back brace.  The veteran's brother also reported that 
in the past year the veteran had developed a noticeable 
forward tilt in his posture.  Dr. Allen reported the he had 
worked almost daily with the veteran since 1969 and recalled 
that the veteran had been coping with a back injury all 
during that time.  He further recalled that the veteran had 
developed a "bent-over" posture that had deteriorated during 
the past year.  Dr. Benatar, orthopedic surgeon, reported 
that he had cared for the veteran since 1969.  He reported 
that the veteran gave a history of an in-service back injury 
with symptoms since that time.  He felt that the veteran 
currently had advanced degenerative disc disease of the 
lumbar spine.

In August 1981, the veteran supplied a history of his back 
problems.  He reported that following the in-service injury, 
his father, a physician, told him that it was merely a muscle 
injury that would heal.  A 1958 flare-up necessitated a steel 
back brace that he made himself.  In 1980, he was nearly 
totally disabled by deterioration of his back condition.  

In November 1982, the veteran testified before an RO hearing 
officer that prior to active service he did not have any back 
problems.  He testified that he injured his back in July or 
August 1945 but did not report it.  He testified that his 
back bothered him from time to time but slowly got better.  
He testified that in the late 1940's, Dr. Amos Lewis, an 
orthopedic doctor, now deceased, examined him and felt that 
there was nothing wrong with the back other than lordosis.  
He recalled that he made a back brace for himself in 1958 and 
took aspirin or Bufferin for pain over the years.  At the 
hearing, he submitted recent private X-rays that showed 
spurring and bony bridging of the lumbar spine.

As noted in the introduction, in March 1983 the Board denied 
the claim for service connection for residuals of a back 
injury to include scoliosis and osteoarthritis of the lumbar 
spine on the basis that no relationship had been shown to 
exist between an in-service back injury and current back 
conditions.  Any back injury during active service was found 
to be acute and transitory, leaving no residual disability.  

In June 1996, the veteran requested that his claim be 
reopened.  He reported that he retired from medical practice 
in 1991 because of his back condition.  He reported recurring 
pain since active service that he felt was related to his in-
service back injury.  He reported that the abnormal 
protrusion of his spine could come only from an un-united 
fracture that kept producing calcium over the years.  

In August 1996, the RO received an X-ray report from St. 
John's Riverside Hospital.  The impressions were degenerative 
spondylosis of the dorsal spine and severe degenerative 
spondylosis and disco-genic disease with dextroscoliosis of 
the lumbar spine.  

In February 1997, the veteran reported that current X-rays 
showed that his vertebral conditions resulted from trauma.  
He also submitted private medical reports from Presbyterian 
Hospital reflecting hospitalization and treatment during 1993 
for cardiac conditions.  In a substantive appeal received in 
February 1997, the veteran indicated that back injuries often 
do not show bone or disc trauma initially.  He further 
indicated that he felt that the 1983 Board decision was 
erroneous.

In February 1997, the veteran testified before an RO hearing 
officer that prior to active service he did not have any back 
problems.  He testified that he injured his back only one 
time and that was in 1945 during active duty.  He testified 
that after that incident he worked even though his back hurt.  
He testified that early X-rays showed nothing and that 
spondylosis was first seen on X-ray in 1996.  He reported 
that the aging process would show changes in several spots, 
whereas post-traumatic changes show only one place.  He 
reported "Now, this much damage to the lumbar region could 
come only from trauma because it is extensive."  He also 
reported the gradual onset of leg pain.  The veteran's spouse 
testified that she has known the veteran for about 25 years 
and that she had observed his back problems during that time.  

A private myelogram report dated in May 1997 showed extensive 
degenerative changes at all levels, old compression fracture 
at L4, and Vacuum phenomenon at T12-L1.

In March 1999, the veteran testified before the undersigned 
member of the Board that he waived prior RO consideration of 
the May 1997 myelogram report.  He testified concerning his 
in-service back injury and of intermittent back pain from 
that time.  He testified that the spinal damage is in the 
area that he hit during a fall in active service.  He 
testified that active service X-rays were negative.  He 
recalled that he was separated without a physical examination 
and his father (a physician) died suddenly within a day of 
his arrival at home and so he immediately went to work with 
intermittent back pain.  He recalled seeing Dr. Luit, [sic] 
an orthopedist occasionally for the first two or three years 
after returning home and bought "one kind of orthopedic 
appliance after another to help my back."  He testified that 
Dr. Luit has long since expired and that he did not get any 
X-rays or other records from him.  He reported that X-rays 
were taken occasionally but that they never showed anything 
specific during those early years.  He reported the names of 
various doctors that he has seen for back trouble beginning 
with Dr. Brady during active service and finally a Dr. Faldo, 
who he had seen for the past 10-15 years.  He testified that 
he began taking Darvon for back pain in 1980.  He felt 
"positive" that his back condition was caused during active 
service.  The veteran's spouse testified that she has known 
the veteran since 1971 and he had observable back problems 
for the entire time.  

II.  Legal Analysis

Initially, the Board notes that since the prior adverse 
decision, the veteran has submitted medical evidence of a 
nexus between a current diagnosis and in-service back 
symptoms.  As the previous denial of the claim was based on 
the lack of a medical nexus, this medical evidence has been 
determined to be new and material evidence and the case is 
now reopened. 

A review of all of the evidence of record indicates that a 
back condition was observed during active service, continuity 
of symptomatology has been demonstrated thereafter, and a 
competent medical opinion relates a present back condition to 
that symptomatology as well as to the initial injury.  
Therefore, a well-grounded service connection claim has been 
presented.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Having found that the veteran has submitted a well-
grounded service connection claim, the Board notes that all 
relevant evidence for equitable disposition of this claim has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist him.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Therefore, the Board may 
proceed to evaluate the merits of the claim.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999).  

In order to establish service connection for a disorder, the 
evidence must demonstrate the presence of it and tend to show 
that it resulted from disease or injury incurred in service.  
See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A chronic disease will be considered to have been 
incurred in service when manifested to a degree of 10 percent 
or more within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1998).  Osteoarthritis shall 
be considered a chronic disease within the meaning of 
38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has recently held that where 
the appellant is also a medical doctor he is competent to 
provide a medical nexus.  The Court also determined that this 
does not mean that the Board cannot consider the personal 
interest the appellant-expert has in his own case, but the 
Board is not free to ignore his opinion.  See Pond v. West, 
No. 97-1780 (U.S. Vet. App. Apr. 21, 1999).

The veteran's claims file indicates that when he submitted 
his original claim for service connection for a back 
condition, he reported that his back injury soon cleared up 
and that he had no further complaints until January 1980.  He 
also reported that his father, a physician also, felt that 
his back pain was caused by a muscle injury and that it would 
soon subside.  During a September 1980 VA examination, he 
also reported that he had back pain following a recent fall.  
These statements do suggest that there is no continuity of 
symptomatology.  The statements also suggest that there might 
be an alternate source of back trauma; however, the Board 
notes that subsequently received evidence strongly suggests 
continuity of symptomatology and no competent medical 
evidence has been submitted suggesting any other possible 
etiology of the back condition.  

The following evidence tends to show continuity of 
symptomatology since the time of the in-service back injury: 
Dr. Brady recalled that he personally witnessed both the 
veteran's accidental fall and subsequent recurring back 
problems during active service.  Mr. [redacted] recalled the 
veteran's back problems over the years since he first met the 
veteran in 1947.  Mr. [redacted] recalled that the 
veteran had back trouble when they met in 1952.  The 
veteran's brother recalled that after his own return from 
active service in the 1950's, the veteran wore a metal back 
brace.  Dr. Allen recalled that the veteran had observable 
back problems when they met in 1969.  The veteran's spouse 
testified concerning observable back trouble when she met him 
in 1971.  Finally, the veteran himself reported on many 
occasions that he did have back pain throughout the years 
since the active service injury.  Considering this evidence, 
the Board is satisfied that the veteran's back symptoms have 
been present continuously since active service. 

Concerning the medical evidence of a causal connection 
between the continuing symptoms and the current diagnosis, 
this case is somewhat unique in that the veteran himself has 
supplied a medical nexus to the effect that he is "positive" 
that current lumbar disorders are related to an active 
service fall.  The Board will discuss this medical opinion 
below.  

First, the veteran is a medical doctor and is supplying 
medical evidence of causal connection.  Concerning any 
medical opinion, the Board must weigh its credibility.  
Medical conclusions lacking a sound fact basis have little 
persuasive value, as do medical conclusions based on 
speculation alone.  See Miller v. West, 11 Vet. App. 345, 348 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board 
notes that in this case, the veteran is intimately aware of 
the medical history of the case and of the current clinical 
findings.  Therefore, the Board cannot and does not find that 
the opinion is based on a faulty fact pattern.  Nor does the 
Board find the opinion to be inherently incredible, such as 
where many years have elapsed between the in-service injury 
and the onset of symptoms.  Moreover, the veteran does not 
appear to be engaging in "pure speculation," as another 
medical examiner also felt that the clinical findings 
indicated an old trauma.  Furthermore, rather than couching 
his nexus opinion in terms of "may be related" the veteran 
has opined that he is "positive" of the nexus.  The Board 
therefore finds that the medical nexus opinion is factually 
based and not purely speculative.

Secondly, the veteran does have an obvious self-interest in 
his claim; however, this does not negate the power of his 
medical opinion to well-ground or to reopen his claim.  His 
opinion is presumed truthful for these purposes.  His natural 
self-interest is a matter to be weighed in assessing the 
credibility of his opinion when evaluating the merits of the 
claim.  The Board notes that the rules that prohibit a 
veteran from supplying a diagnosis or etiology of a medical 
nature lie not in the fact that such opinion would be self-
serving, but in the fact that in those cases the veteran was 
not a qualified medical expert.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Moreover, the Board is not 
free to ignore a medical opinion just because of obvious 
self-interest.  See Pond, supra.  

The Board notes that the claims file contains no medical 
opinion suggesting that the veteran's current lumbar spine 
disorder is not the result of a fall during active service.  
All of the medical evidence in this case essentially favors 
the claim and, as such, compels the Board to grant it.  After 
consideration of all the evidence of record, including the 
veteran and his spouse's testimony, the Board finds that the 
evidence favors the claim for service connection for a back 
condition.  Hence, the claim is granted.


ORDER

The claim for service connection for a back condition is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

